USDC IN/ND case 3:17-cv-00718-JD-MGG document 121 filed 08/07/20 page 1 of 1

                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 MERCASIA USA, LTD., an Illinois                )
 Corporation,                                   )
                                                )
                Plaintiff,                      )
                                                )
                  v.                            )       CAUSE NO. 3:17CV718-JD-MGG
                                                )
 JIANQING ZHU, ET AL.,                          )
                                                )
                Defendants.                     )


                        ORDER FOR TELEPHONIC CONFERENCE

       On August 5, 2020, the parties filed a Stipulated Request for Status Conference. [DE 120].

The Court now schedules this cause for a telephonic status conference on August 13, 2020 at 11:15

A.M. (EDT), with the Court making the necessary arrangements.

       Dial in instructions to be provided to the parties listed on the docket by email unless the

Court is notified that specified attorneys need not be contacted.

       SO ORDERED this August 7, 2020.

                                                             s/Michael G. Gotsch, Sr.
                                                             Michael G. Gotsch, Sr.
                                                             United States Magistrate Judge
